             1       ARMAND J. KORNFELD (WSBA #17214)                HONORABLE WHITMAN L. HOLT
                     THOMAS A. BUFORD (WSBA #52969)
             2       RICHARD B. KEETON (WSBA #51537)
                     BUSH KORNFELD LLP
             3       601 Union Street, Suite 5000
                     Seattle, WA 98101
             4       Tel.: (206) 292-2110
                     Facsimile: (206) 292-2104
             5       Emails: jkornfeld@bskd.com,
                     tbuford@bskd.com, and rkeeton@bskd.com
             6
             7       RICHARD M. PACHULSKI (CA Bar
                     #90073)*
             8       JEFFREY W. DULBERG (CA Bar
                     #181200)*
             9       MAXIM B. LITVAK (CA Bar #215852)*
                     PACHULSKI STANG ZIEHL & JONES
        10           LLP
                     10100 Santa Monica Blvd., 13th Floor
        11           Los Angeles, CA 90067-4003
                     Tel.: (310) 277-6910
        12           Facsimile: (310) 201-0760
                     Emails: rpachulski@pszjlaw.com,
        13           jdulberg@pszjlaw.com, and
                     mlitvak@pszjlaw.com
        14
                     *Admitted Pro Hac Vice
        15
                     Attorneys for Debtors and Debtors in
        16           Possession
        17                             UNITED STATES BANKRUPTCY COURT
        18                             EASTERN DISTRICT OF WASHINGTON

        19       In re                                         Chapter 11

        20       EASTERDAY RANCHES, INC., et al.               Lead Case No. 21-00141-11

        21                                     Debtors. 1      Jointly Administered

        22                                                     DEBTORS’ OBJECTION TO: (I) DLL
                                                               FINANCE, LLC’S MOTION FOR
        23                                                     RELIEF FROM STAY AND (II) FARM
                                                               CREDIT SERVICES OF AMERICA’S
        24                                                     MOTION FOR RELIEF FROM STAY

        25       1
                   The Debtors along with their case numbers are as follows: Easterday Ranches, Inc.
        26       (21-00141-WLH11) and Easterday Farms, a Washington general partnership
                 (21-00176-WLH11).
        27                                                                        B USH K ORNFELD
                     DEBTORS’ OBJECTION TO MOTIONS TO                                      LAW OFFICES
                                                                                                             L LP


        28           RELIEF FROM STAY – Page 1                                        601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104

ee10mq0196
             21-00141-WLH11        Doc 687    Filed 05/10/21   Entered 05/10/21 16:24:05        Pg 1 of 13
             1         Easterday Ranches, Inc. (“Ranches) and Easterday Farms, a Washington general
             2   partnership (“Farms”), the debtors and debtors in possession (collectively, the
             3   “Debtors”) in the above-captioned chapter 11 cases, hereby submit this objection (the
             4   “Objection”) to (i) DLL Finance, LLC’s Motion for Relief From Stay [Docket No. 616]
             5   (the “DLL Motion”) and (ii) Farm Credit Services of America’s Motion for Relief From
             6   Stay [Docket No. 660] (the “FC Motion”, and together with the DLL Motion, the
             7   “Motions”) filed by DLL Finance, LLC (“DLL”) and Farm Credit Services of America,
             8   PCA (“Farm Credit”, and together with DLL, the “Lenders”), respectively. In support
             9   of this Objection, the Debtors respectfully state as follows:
        10                                  PRELIMINARY STATEMENT
        11             The Debtors are well underway in a court-approved process designed to liquidate
        12       the Debtors’ assets, including the Lenders’ collateral, through a competitive and value
        13       maximizing sale. Pursuant to certain Milestones (defined below), the Debtors are
        14       required to receive court approval of the sale(s) of substantially all of their assets by
        15       July 15, 2021 and to confirm a plan of liquidation no later than October 15, 2021. As
        16       the Lenders are undoubtedly aware, in either liquidation scenario, the Lenders will
        17       receive the return of their respective collateral or the value thereof in the near term.
        18       However, rather than allow the Debtors to continue down a path designed to inure to
        19       the benefit of all of the Debtors’ stakeholders, the Motions urge the court to grant the
        20       Lenders relief for their sole and exclusive benefit to the detriment of other stakeholders.
        21       The court should reject the Lenders’ requests and deny the Motions.
        22             It is no surprise then that the legal arguments asserted by the Lenders in the
        23       Motions, all of which seek relief from the automatic stay on substantially the same
        24       grounds—section 362(d)(1) and (2) of Title 11 of the United States Code (the
        25       “Bankruptcy Code”)—fall short. No cause exists within the meaning of section
        26       362(d)(1) in light of the Debtors’ ongoing sale process, the duration of which is
        27                                                                        B USH K ORNFELD
                  DEBTORS’ OBJECTION TO MOTIONS TO                                        LAW OFFICES
                                                                                                            L LP


        28        RELIEF FROM STAY – Page 2                                          601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104

ee10mq0196
             21-00141-WLH11      Doc 687    Filed 05/10/21   Entered 05/10/21 16:24:05         Pg 2 of 13
             1   guaranteed by the Milestones. Furthermore, and as detailed below, the Debtors are
             2   proposing the Adequate Protection Liens (defined below), which will preserve the value
             3   of the Lenders’ respective interests in the Equipment (defined below) to the extent of
             4   any diminution in value thereof, if any. The Adequate Protection Liens coupled with
             5   the Debtors’ sale process and the Milestones more than adequately protect the Lenders
             6   for the limited duration of these cases.
             7         Furthermore, the Lenders are also not entitled to relief under section 362(d)(2) of
             8   the Bankruptcy Code. As a gating issue, the Debtors’ property at issue is required for
             9   the Debtors’ ongoing operations, and as such, the continued inclusion of the Equipment
        10       in the basket of assets to be sold by the Debtors is required to maximize the value of the
        11       Debtors’ estates for the benefit of all creditors—not just the Lenders.
        12             Accordingly, and as more fully set forth below, the Motions should be denied.
        13                                          BACKGROUND
        14       A.    General Background
        15             On February 1, 2021 (the “Ranches Petition Date”), Ranches filed a voluntary
        16       petition for relief under chapter 11 of the Bankruptcy Code before the United States
        17       Bankruptcy Court for the Eastern District of Washington, Yakima Division.
        18             On February 8, 2021 (the “Farms Petition Date”, and together with the Ranches
        19       Petition Date, the “Petition Dates”), Farms filed a voluntary petition for relief under
        20       chapter 11 of the Bankruptcy Code before this court.
        21             The Debtors continue to operate and manage their business and affairs as debtors
        22       in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code. No trustee
        23       or examiner has been appointed in the Chapter 11 Cases.
        24             On February 16, 2021, the Office of the United States Trustee (the “UST”)
        25       appointed the following creditors to the Ranches Official Committee of Unsecured
        26
        27                                                                       B USH K ORNFELD
                  DEBTORS’ OBJECTION TO MOTIONS TO                                       LAW OFFICES
                                                                                                           L LP


        28        RELIEF FROM STAY – Page 3                                         601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104

ee10mq0196
             21-00141-WLH11      Doc 687    Filed 05/10/21   Entered 05/10/21 16:24:05        Pg 3 of 13
             1   Creditors, as amended [Docket Nos. 152, 154, and 155] (the “Ranches Committee”): (i)
             2   J.R. Simplot; (ii) Alto Nutrients; and (iii) Animal Health International.
             3          On February 22, 2021, the UST appointed the following creditors to the Farms
             4   Official Committee of Unsecured Creditors, as amended [Docket Nos. 187 and 188]
             5   (the “Farms Committee” and together with the Ranches Committee, the “Committees”):
             6   (i) Labor Plus Solutions, Inc.; (ii) The McGregor Company; (iii) John Deer Financial;
             7   (iv) Dykman Electrical Inc.; (v) Two Rivers Terminal; and (vi) Frank Bushman.
             8          Further information regarding the Debtors’ business and affairs, capital structure,
             9   prepetition indebtedness, and the events leading up to the Petition Dates can be found
        10       in the Declaration of T. Scott Avila in Support of Debtor’s Bankruptcy Petition and
        11       Emergency “First Day” Motions [Docket No. 14] and the Declaration of T. Scott Avila
        12       in Support First Day Motions [Docket No. 93] (together, the “First Day Declarations”),
        13       which are incorporated herein by reference.
        14       B.     Relevant Procedural Background of These Chapter 11 Cases
        15              On March 4, 2021, the court entered that certain (a) Order Authorizing Debtor
        16       Easterday Ranches, Inc. to Enter Into Settlement Term Sheet with Tyson Fresh Meats,
        17       Inc. [Docket No. 265] and (b) Order Approving Stipulation by and between Debtor
        18       Easterday Fars and Washington Trust Bank (I) Resolving Motion to Appoint Trustee
        19       Filed by Washington Trust Bank and (II) Imposing Certain Milestones [Docket No.
        20       266] (together, the “Milestone Orders”). Pursuant to the terms of the Milestone Orders,
        21       each of the Debtors must comply with the following case deadlines (collectively, the
        22       “Milestones”):2
        23
        24
        25       2
                  The following summary is provided exclusively for illustrative purposes. In the event
        26       of any conflict with the following and the terms of the Milestone Orders, the Milestone
                 Orders shall control.
        27                                                                       B USH K ORNFELD
                     DEBTORS’ OBJECTION TO MOTIONS TO                                     LAW OFFICES
                                                                                                            L LP


        28           RELIEF FROM STAY – Page 4                                       601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104

ee10mq0196
             21-00141-WLH11        Doc 687   Filed 05/10/21   Entered 05/10/21 16:24:05        Pg 4 of 13
             1                                 EVENT                         DEADLINE
             2             Deadline to file application to employ real      March 26, 2021
                           estate broker
             3             Deadline to file bid and sale procedures order   March 26, 2021
             4             for the sale of substantially all of the
                           Debtors’ assets
             5             Outside deadline to obtain court approval of      May 10, 2021
             6             real estate broker retention
                           Outside deadline for entry of an order            May 10, 2021
             7             approving the Debtors’ bid and sale
             8             procedures order for the sale of substantially
                           all of the Debtors’ assets
             9             Deadline for the Debtors to file motions for      June 15, 2021
        10                 approval of one or more sales, collectively
                           comprising substantially all of the Debtors’
        11                 assets
        12                 Deadline for Debtors to file plan(s) of            July 1, 2021
                           reorganization and disclosure statement(s)
        13
                           Deadline for court approval of the sale(s) of     July 15, 2021
        14                 substantially all the Debtors’ assets
                           Deadline for entry of an order approving the     August 15, 2021
        15
                           Debtors’ disclosure statement(s)
        16                 Deadline for entry of an order approving any     October 15, 2021
        17                 plan of reorganization filed by the Debtors
                           Outside deadline for the occurrence of an         November 15,
        18                 effective date of any plan of reorganization         2021
        19             On March 12, 2021, the Debtors filed the Application for an Order Authorizing
        20       Employment and Compensation of Root Realty LLC as Broker for the Debtors Nunc
        21       Pro Tunc to Petition Dates [Docket No. 360] (the “Real Estate Broker Retention
        22       Application”). On April 9, 2021, the court entered an order approving the Real Estate
        23       Broker Retention Application [Docket No. 538].
        24             On March 26, 2021, the Debtors filed the Motion for (I) an Order Approving Bid
        25       Procedures for the Sale of Assets; Approving Procedures for the Assumption and
        26       Assignment of Executory Contracts and Unexpired Leases; Scheduling the Auction and
        27                                                                     B USH K ORNFELD
                 DEBTORS’ OBJECTION TO MOTIONS TO                                       LAW OFFICES
                                                                                                          L LP


        28       RELIEF FROM STAY – Page 5                                         601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104

ee10mq0196
             21-00141-WLH11     Doc 687    Filed 05/10/21   Entered 05/10/21 16:24:05        Pg 5 of 13
             1   Sale Hearing; and Granting Related Relief; and (II) an Order Approving the Sale Free
             2   and Clear of All Claims, Liens, and Encumbrances; and Approving the Assumption and
             3   Assignment or Rejection of Executory Contracts and Unexpired Leases [Docket No.
             4   486] (the “Bid Procedures Motion”). On April 29, 2021, the court entered an order
             5   [Docket No. 664] (the “Bid Procedures Order”) approving the Bid Procedures Motion.3
             6   Pursuant to the Bid Procedures Order, the court established procedures for the sale of
             7   real property interests “and related farm equipment and other personal property.” Bid
             8   Procedures Motion at 4:12-13.
             9          On April 20, 2021, the Debtors filed the Application to Approve Employment of
        10       HYPERAMS LLC (the “Appraiser”) [Docket No. 599] (the “Appraiser Retention
        11       Application”) to appraise all of the Debtors’ equipment. On April 28, 2021, the court
        12       entered an order approving the Appraiser Retention Application [Docket No. 657]. The
        13       Appraiser is expected to complete its work within the next few weeks.
        14       C.     The Equipment Loans
        15              i.    The Farm Credit Loan
        16              On April 7, 2020, Farms, Cody Easterday, and Gayle Easterday, as borrowers,
        17       entered into that certain Retail Installment Contract and Security Agreement
        18       (collectively, with any additions, supplements, modifications, and amendments thereto,
        19       the “FC Loan Documents”, and the obligations evidenced thereby, the “FC Loans”)
        20       with RDO Equipment Co. (“RDO”) for the purchase of certain equipment more fully
        21       described therein (the “FC Equipment”).
        22
        23       3
                   The Debtors have also filed other motions in furtherance of their liquidation efforts.
        24       In this regard, on April 27, 2021, the Debtors filed the Motion to Approve Procedures
                 for Sale and Abandonment of De Minimis Assets [Docket No. 638] and on May 6, 2021,
        25       the Application to Approve Employment of J&D Aircraft Sales, LLC as Aviation Broker
        26       for Debtor Easterday Farms [Docket No. 675]. The relief requested in the foregoing
                 pleadings is scheduled to be heard at the Debtors’ omnibus May 19, 2021 hearing date.
        27                                                                     B USH K ORNFELD
                     DEBTORS’ OBJECTION TO MOTIONS TO                                   LAW OFFICES
                                                                                                          L LP


        28           RELIEF FROM STAY – Page 6                                     601 Union St., Suite 5000
                                                                                Seattle, Washington 98101-2373
                                                                                   Telephone (206) 292-2110
                                                                                   Facsimile (206) 292-2104

ee10mq0196
             21-00141-WLH11      Doc 687   Filed 05/10/21   Entered 05/10/21 16:24:05        Pg 6 of 13
             1         On April 10, 2020, RDO assigned its interest in the FC Loans to Farm Credit.
             2   Farm Credit filed a UCC-1 with respect to the FC Equipment on April 15, 2020.
             3         ii.   The DLL Loans
             4         At various times prepetition, each of the Debtors entered into certain loans
             5   (collectively, the “DLL Loans”), pursuant to the terms of certain Loan Contract and
             6   Security Agreements (collectively, with any additions, supplements, modifications, and
             7   amendments thereto, the “DLL Loan Documents”) for the purchase of certain
             8   equipment more fully specified therein (the “DLL Equipment”, and together with the
             9   FC Equipment, the “Equipment”) which are summarized as follows:
        10
                                            DEBTOR            CONTRACT
        11                                                       DATE
        12                                  Farms            January 24, 2018
                                            Farms           February 16, 2018
        13                                  Farms           February 19, 2018
        14                                  Farms             March 22, 2018
                                            Farms            January 30, 2019
        15                                  Farms            February 9, 2019
        16                                  Farms             March 12, 2019
                                            Farms             March 12, 2019
        17                                  Farms              April 22, 2019
        18                                  Farms               May 16, 2019
                                            Farms            October 17, 2019
        19
                                            Farms           February 20, 2020
        20                                  Farms             March 19, 2020
                                            Farms              April 22, 2020
        21
                                            Farms              April 28, 2020
        22                                  Farms                June 3, 2020
        23                                  Ranches              June 9, 2020

        24
        25
        26
        27                                                                      B USH K ORNFELD
                 DEBTORS’ OBJECTION TO MOTIONS TO                                        LAW OFFICES
                                                                                                           L LP


        28       RELIEF FROM STAY – Page 7                                          601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104

ee10mq0196
             21-00141-WLH11     Doc 687    Filed 05/10/21    Entered 05/10/21 16:24:05        Pg 7 of 13
             1          Each of the DLL Loans are guaranteed by each of Gale A. Easterday, Cody A.
             2   Easterday, Karen L. Easterday, and Debby Easterday. Additionally, the DLL Loans
             3   with respect to Farms are also guaranteed by Ranches.4
             4                                          OBJECTION
             5          Section 362(d) of the Bankruptcy Code provides as follows:
             6
                                 On request of a party in interest and after notice and a hearing,
             7                   the court shall grant relief from the stay provided under
             8                   subsection (a) of this section, such as by terminating, annulling,
                                 modifying, or conditioning such stay—
             9                   (1) for cause, including the lack of adequate protection of an
        10                       interest in property of such party in interest;
                                 (2) with respect to a stay of an act against property under
        11                       subsection (a) of this section, if—
        12                       (A) the debtor does not have an equity in such property; and
                                 (B) such property is not necessary to an effective reorganization
        13
        14              Section 362(g) provides that the party seeking relief from the automatic stay has
        15       the burden of proof with respect to a debtor’s equity in property but that the party
        16       opposing the termination of the automatic stay carries the burden with respect to all
        17       other issues.
        18       A.     Cause Does Not Exist to Terminate the Automatic Stay
        19              Section 362(d)(1) of the Bankruptcy Code provides for relief from the automatic
        20       stay “for cause, including the lack of adequate protection of an interest in property of
        21       such party in interest.” “There is no clear definition of ‘cause’ so it is left to the
        22       bankruptcy court to make a determination on a case-by-case basis.” In re Nelson, No.
        23       16-44597, 2017 Bankr. LEXIS 529, at *11 (Bankr. W.D. Wash. Feb. 24, 2017)
        24
                 4
                  Curiously, DLL has included, and apparently asserts, that certain unsecured guaranty
        25       obligations, if any, of Farms and Ranches bear upon the relief sought in the DLL
        26       Motion. However, the presence of additional, contingent unsecured liabilities has no
                 bearing upon the relief DLL has requested in the DLL Motion.
        27                                                                         B USH K ORNFELD
                     DEBTORS’ OBJECTION TO MOTIONS TO                                       LAW OFFICES
                                                                                                              L LP


        28           RELIEF FROM STAY – Page 8                                         601 Union St., Suite 5000
                                                                                    Seattle, Washington 98101-2373
                                                                                       Telephone (206) 292-2110
                                                                                       Facsimile (206) 292-2104

ee10mq0196
             21-00141-WLH11         Doc 687   Filed 05/10/21   Entered 05/10/21 16:24:05         Pg 8 of 13
             1   (emphasis in original) (citing Christensen v. Tucson Estates, Inc. (In re Tucson Estates,
             2   Inc.), 912 F.2d 1162, 1166 (9th Cir. 1990)).
             3          “While the term ‘adequate protection’ is not defined in the Code, 11 U.S.C. § 361
             4   sets forth three non-exclusive examples of what may constitute adequate protection: 1)
             5   periodic cash payments equivalent to decrease in value, 2) an additional or replacement
             6   lien on other property, or 3) other relief that provides the indubitable equivalent.” In re
             7   Mellor, 734 F.2d 1396, 1400 (9th Cir. 1984). The determination of adequate protection
             8   is a question of fact for the trial court. In re Bear River Orchards, 56 B.R. 976, 979
             9   (Bankr. E.D. Calif. 1986).
        10              “Courts have recognized the breadth of adequate protection. ‘The goal of
        11       adequate protection is to safeguard the secured creditor from diminution in the value of
        12       its interest during the Chapter 11 reorganization.’” In re Pac. Lifestyle Homes, Inc., No.
        13       08-45328, 2009 Bankr. LEXIS 711, at *22-23 (Bankr. W.D. Wash. Mar. 16, 2009)
        14       (quoting In re Mosello, 195 B.R. 277, 288 (Bankr. S.D. N.Y. 1996)).
        15              The Debtors propose to provide the Lenders, solely to the extent of any
        16       Diminution in Value, 5 an additional and replacement security interest in and lien on all
        17       property and assets of the applicable Debtor’s estate (the “Adequate Protection Liens”),6
        18       provided however, that (a) such security interest and lien shall be (i) junior to any
        19       existing, valid, senior, enforceable and unavoidable prior perfected security interests
        20       and liens and (ii) pari passu with any other adequate protection liens granted by this
        21       5
                   Diminution in Value shall mean the amount equal to the aggregate diminution in the
        22       value of the Lenders’ respective interests in the Equipment, with the same validity (or
                 invalidity), perfection (imperfection or avoidable perfection), and priority (or lack of
        23       priority) as it exists as of the applicable Debtor’s Petition Date (the “Diminution in
        24       Value”) resulting from the use, sale or lease by the Debtor (or other decline in value) of
                 the Equipment.
        25       6
                   For the avoidance of doubt, the Adequate Protection Liens proposed herein are
        26       intended to secure a potential adequate protection claim solely with respect to the
                 applicable contracting Debtor’s estate.
        27                                                                        B USH K ORNFELD
                     DEBTORS’ OBJECTION TO MOTIONS TO                                      LAW OFFICES
                                                                                                             L LP


        28           RELIEF FROM STAY – Page 9                                        601 Union St., Suite 5000
                                                                                   Seattle, Washington 98101-2373
                                                                                      Telephone (206) 292-2110
                                                                                      Facsimile (206) 292-2104

ee10mq0196
             21-00141-WLH11      Doc 687      Filed 05/10/21   Entered 05/10/21 16:24:05        Pg 9 of 13
             1   court, including those certain adequate protection liens granted at Docket Nos. 470 and
             2   471, as applicable, (b) with respect to any postpetition financing in these chapter 11
             3   cases, such security interest and lien may be junior to any valid, senior, enforceable
             4   security interests and liens granted to any postpetition lenders and authorized by this
             5   court in connection with such postpetition financing, and (c) such security interest and
             6   lien shall not attach to any claims, defenses, causes of action or rights of the Debtors
             7   arising under sections 542-553 of the Bankruptcy Code and applicable state fraudulent
             8   transfer law (including all proceeds thereof).
             9           The Adequate Protection Liens proposed hereunder are designed to preserve the
        10       value of respective Lender’s interests in the Equipment, as of the respective Debtor’s
        11       Petition Date, until the Equipment is disposed of as part of the Debtors’ on going
        12       liquidation efforts. The Adequate Protection Liens, coupled with certainty provided to
        13       the Lenders that the Debtors’ liquidation process must be completed by the deadlines
        14       set forth in the Milestones, provide more than ample adequate protection to the Lenders.
        15       Accordingly, no cause exists within the meaning of section 362(d)(1) of the Bankruptcy
        16       Code.
        17       B.      The Elements of Section 362(d)(2) Are Not Met
        18               As an alternative to the cause standard in section 362(d)(1), the Bankruptcy Code
        19       also allows for termination of the automatic stay if the debtor has no equity in the estate
        20       property at issue and such property is not required for an effective reorganization. Here,
        21       the Equipment is required for an effective reorganization within the meaning of section
        22       362(d)(2)(B) because the Equipment is necessary for the Debtors’ ongoing liquidation
        23       process. See In re Associated Inv'rs Joint Venture, 91 B.R. 555, 558 (Bankr. C.D. Cal.
        24       1988) (holding “a liquidation plan may satisfy the necessity element of §
        25       362(d)(2)(B)”); In re EM Lodgings, LLC, 580 B.R. 803, 813 (Bankr. C.D. Ill. 2018)
        26       (holding that an orderly liquidation is within the ambit of effective reorganization
        27                                                                        B USH K ORNFELD
                  DEBTORS’ OBJECTION TO MOTIONS TO                                        LAW OFFICES
                                                                                                            L LP


        28        RELIEF FROM STAY – Page 10                                         601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104

ee10mq0196
             21-00141-WLH11       Doc 687   Filed 05/10/21   Entered 05/10/21 16:24:05        Pg 10 of 13
             1   pursuant to section 362(d)(2)(B) of the Bankruptcy Code and collecting cases); In re
             2   Kadlubek Family Revocable Living Tr., 545 B.R. 660, 666 (Bankr. D.N.M. 2016)
             3   (stating, “[e]ither liquidation or rehabilitation plans may be an "effective
             4   reorganization" under § 362(d)(2)(B)”). See also United Sav. Assn. of Texas v. Timbers
             5   of Inwood Forest Assocs., Ltd., 808 F.2d 363, 371 n.14 (5th Cir. 1987), aff'd, 484 U.S.
             6   365 (1988)("[T]here may be circumstances under which the debtor is able to satisfy the
             7   "effective reorganization" test of §362(d)(2) by showing that the property at issue is
             8   necessary to an effective liquidation of the debtor under Chapter 11, as distinguished
             9   from an effective rehabilitation of the debtor.").
        10             As more fully set forth above, the Debtors are well underway in a fulsome
        11       marketing and sale process which will culminate in a plan of liquidation by the
        12       deadlines set forth in the Milestones. To date, the Debtors have promptly, or more
        13       expediently, complied with each and every Milestone that has arisen. In this regard, the
        14       Debtors’ liquidation efforts are not merely illusory; rather, the Debtors have made
        15       substantial progress in their extensive marketing efforts and are on track to propose
        16       sale(s) of substantially all of their assets on or before the Milestone to do so.
        17       Furthermore, and more fundamentally, the Debtors’ orderly liquidation efforts are
        18       designed to inure to the benefit of all of the Debtors’ creditors, not just the Lenders,
        19       who seek to recover the equipment for their sole and exclusive benefit.
        20             The automatic stay was enacted to protect debtors and creditors by preventing an
        21       unfair distribution of estate assets among creditors. Superior Paint Mfg. v. Lopez-Soto
        22       (In re Lopez-Soto), 764 F.2d 23, 27 (1st Cir. 1985), citing House Rep. No. 595, 95th
        23       Cong., 2d Sess. 340, reprinted in 1978 U.S. Code Cong. & Admin. News 5963, 6297
        24       (“[W]ithout it, certain creditors would be able to pursue their own remedies against the
        25       debtor's property. Those who acted first would obtain payment of the claims in
        26       preference to and to the detriment of other creditors.”). Any disruption to the Debtors’
        27                                                                       B USH K ORNFELD
                  DEBTORS’ OBJECTION TO MOTIONS TO                                       LAW OFFICES
                                                                                                           L LP


        28        RELIEF FROM STAY – Page 11                                        601 Union St., Suite 5000
                                                                                 Seattle, Washington 98101-2373
                                                                                    Telephone (206) 292-2110
                                                                                    Facsimile (206) 292-2104

ee10mq0196
             21-00141-WLH11      Doc 687    Filed 05/10/21   Entered 05/10/21 16:24:05       Pg 11 of 13
             1   ongoing sale efforts, notwithstanding the existing disruptions and distractions of the
             2   Motions, may adversely impact the Debtors’ ongoing efforts to maximize value for all
             3   of the Debtors’ stakeholders and is inconsistent with objectives of the automatic stay.
             4          With respect to the existence of the Debtors’ equity in the Equipment, the Lenders
             5   hold the burden. As more fully set forth in the Appraiser Retention Application, the
             6   Debtors’ own hundreds of pieces of equipment, including the Equipment, at numerous
             7   locations. As part of their diligence process in connection with their efforts to liquidate
             8   the Debtors’ assets for the benefit of all stakeholders, the Appraiser is in the midst of
             9   evaluating and valuing all of the Debtors’ equipment, including the Equipment.
        10       Accordingly, the Debtors’ reserve all rights with respect to their equity in in the
        11       Equipment following the conclusion of the Appraiser’s evaluation and appraisal of the
        12       Equipment.7
        13
        14                                           CONCLUSION
        15              WHEREFORE, for the foregoing reasons, the Debtors respectfully request that
        16       the court enter an (i) order denying the motions, (ii) authorizing the Adequate Protection
        17       Liens, and (iii) granting such other and further relief as may be just and proper under
        18       the circumstances.
        19       Dated: May 10, 2021              BUSH KORNFELD LLP
        20                                        /s/ Thomas A. Buford III
        21                                        THOMAS A. BUFORD, III (WSBA #52969)
                                                  BUSH KORNFELD LLP
        22
        23
                 7
                   At this critical juncture, the Lenders should not be entitled to catch the Debtors
                 flatfooted on a non-substantive, procedural basis due to the disconnect between the
        24       deadline to respond to the Motion and conclusion of the Appraiser’s evaluation of the
                 Equipment. Accordingly, to the extent that the court determines that the Debtors have
        25       not carried their burden in connection with section 362(d)(2)(B), the issue of the
        26       Debtors’ equity in the Equipment should be continued to a final hearing on the Motions,
                 consistent with section 362(e) of the Bankruptcy Code.
        27                                                                        B USH K ORNFELD
                     DEBTORS’ OBJECTION TO MOTIONS TO                                     LAW OFFICES
                                                                                                            L LP


        28           RELIEF FROM STAY – Page 12                                      601 Union St., Suite 5000
                                                                                  Seattle, Washington 98101-2373
                                                                                     Telephone (206) 292-2110
                                                                                     Facsimile (206) 292-2104

ee10mq0196
             21-00141-WLH11      Doc 687    Filed 05/10/21   Entered 05/10/21 16:24:05        Pg 12 of 13
             1                                RICHARD M. PACHULSKI (admitted pro hac vice)
                                              JEFFREY W. DULBERG (admitted pro hac vice)
             2                                MAXIM B. LITVAK (admitted pro hac vice)
             3                                PACHULSKI STANG ZIEHL & JONES LLP
                                              Attorneys for Debtors and Debtors in Possession
             4
             5
             6
             7
             8
             9
        10
        11
        12
        13
        14
        15
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27                                                                   B USH K ORNFELD
                 DEBTORS’ OBJECTION TO MOTIONS TO                                    LAW OFFICES
                                                                                                       L LP


        28       RELIEF FROM STAY – Page 2                                      601 Union St., Suite 5000
                                                                             Seattle, Washington 98101-2373
                                                                                Telephone (206) 292-2110
                                                                                Facsimile (206) 292-2104

ee10mq0196
             21-00141-WLH11   Doc 687   Filed 05/10/21   Entered 05/10/21 16:24:05       Pg 13 of 13
